 BURNS SECURITY SERVICES565Burns International Security Services,Inc.andInternationalUnion,United Plant Guard Work-ers of America(UPGWA),Petitioner.Case 39-RC-30614 February 1986DECISION AND DIRECTION OFELECTIONBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn a petition filed under Section 9(c) of the Na-tional Labor Relations Act, a hearing was held onvarious dates in March, April, May, July, August,and September 1982 beforeHearingOfficer KarenM. Marksteiner. After the hearing and pursuant toSection 102.67 of the Board's Rules and Regula-tions, theRegionalDirector for Region 1 trans-ferred this case to the Board for decision. The Em-ployer and the Petitioner filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to'- a three-member panel.The Petitioner seeks to represent a unit of guardsat the Connecticut Yankee Nuclear Power StationinHaddam Neck, Connecticut. The Employertakes the position that the Petitioner cannot be cer-tified under Section 9(b)(3) of the Act and that thepetition must bedismissedbecause: (1) the Petition-er is affiliated with an organization that admits em-ployees who are not guards to membership, and (2)the Petitioner admits nonguards to membership.Alternatively, the Employer contends, contrary tothe Petitioner, that the unit should be limited to nu-clear security guards and that sergeants and lieu-tenants should be excluded as supervisors.On the entire record, the Board makes the fol-lowing findings.1.The Employer, Burns International SecurityServices, Inc,, is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. Wefind that it will effectuate the purposes of the Actto assert jurisdiction.2.International,Union,UnitedPlantGuardWorkers of America (UPGWA) is a labor organi-zationwithin the meaning of Section 2(5) of theAct.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.Burns contends that the hearing officer madethe following erroneous rulings:a.Revocation of subpoenas.Burnsserved'subpoenasducestecumonUPGWA'S president, two vice presidents, secre-tary-treasurer,and a regional director requestingthem to produce various records including the fol-lowing:(1) UPGWA's constitution and by-laws;(2) Instruments relating toUPGWA's or itsLocal's affiliation with any other labor organi-zation;(3)UPGWA'smember roster;(4)UPGWA's bargaining agreements;(5) Job descriptionsof UPGWAmembers;(6) Facilitiescovered by UPGWA;(7) Board proceedings in whichUPGWA orits Locals were a party;(8)Board stipulations or decisions in repre-sentationcases involvingUPGWA or itsLocals;(9) Private recognition agreements;(10)Grievances filedby UPGWA or itsLocals;(11) Arbitration awards;(12) Unfair labor practice charges regardingthe type of work performed by its members;(13) Board decisions regarding the above;(14)Documents relating to receipt of assist-ance from any other labor organization or thegrant of assistanceby UPGWAor its Localstoanyother labor organization;(15)Attorneys retainedby UPGWA or itsLocals;(16)Departmentof Labor reports filed byUPGWAor its Locals;(17) Records of trusteeships of its Locals;(18)Records of disaffiliation by its Locals;and(19)Correspondencebetween UPGWA oritsLocalswith anyorganization that admitsnon-guards to membership.Burns served an additional subpoena duces tecumon UPGWA Local502's custodian of records re-questing the following:(1)Membership roster;(2) Bargaining agreements;(3) Job descriptions of members; and(4) Facilities covered by Local 502 bargain-ing agreements.Burns also served subpoenas ad testificandum on aUPGWA business representativeand a UPGWAregional director.The UPGWAfiledmotions toquash.The hearing officer deferred ruling on thematter until the end of the hearing when shequashed the subpoenas.We agree with the hearingofficer's ruling.Burns primarily contends that the subpoenaeddocuments and testimony are relevant and neces-'1-!0ATTU1@ XT.1 7(1 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDsary to show that UPGWA is affiliated, directly orindirectly,with a nonguard labor organization.Burns assertsno facts and introduced no evidencethatwould directly or inferentially support its as-sertion that UPGWA is affiliated with a nonguardunion. Burns' broad requests for the production ofrecords and testimony are a mere "fishing expedi-tion" not entitled to a subpoena from the Board.Morrison Turning Co.,83NLRB 687, 689 (1949);Modern Upholstered Chair Co.,84 NLRB 95, 97(1949). Burns also contends the informationis rele-vant to show that UPGWA admits nonguards tomembership and is therefore not certifiable. Burnshas introduced no evidence that shows even infer-entially that UPGWA represents nonguard units ofgeneral employees. In' this respect, the subpoenasare amere "fishing expedition." Burns has intro-duced lengthy testimony purporting to show thatUPGWA has included nonguards in guard units itrepresents. Any additional similar evidence that thesubpoenas might reveal would be cumulative. Inaddition, for the reasons set out below, such evi-dence is not sufficiently probative to show thatUPGWA is not certifiable.b.Collective-bargaining history.Burns sought to introduce certain evidence re-garding the supervisory status of lieutenants andsergeantswhen Interstate Security Services, Inc.was the contractor providing security services atConnecticut Yankee. Burns contends that, as theduties of lieutenants and sergeants remained thesame when Burns became the security contractor,Interstate's bargaining agreement and the underly-ing decision and direction of election' are relevantand material. Since resolution of the issues turns onhow Burns runs its operation and because therecord contains substantial evidence relating to theissues,the hearing officer's exclusion of the prof-fered evidence is neither erroneous nor prejudicial.c. Industry practice.Burns called an expert witness to testify aboutthe regulation of the nuclear power industry by theNuclear Regulatory Commission. Burns attemptedto elicit testimony about the typical staffing of thesecurity force at a nuclear power plant and abouthow employers meet NRC security contingency re-quirements.Burns asserts that the expert wouldhave testified that NRC regulations require a con-tingency plan to provide continuous security in theevent of a strike by security personnel and thatsuch contingency plans often require _ a highnumber of supervisors.Even 'accepting Burns'characterization of the proffered testimony,we'The Regional Director's decision inInterstateSecurity Services,Case39-kC-7, of which we take officialnotice, states,"The unit is in accordwiththe agreementof theparties."agreewith the hearing officer's ruling.Whetherparticular employees are or are not supervisors isgoverned by the Act.d.Additional evidence.Burns introduced considerable evidence purport-ing to show that UPGWA admitted nonguards intomembership and was therefore not certifiable.Briefly, the evidence involved contract guard unitsrepresented by the UPGWA at several Ford MotorCompany plants in Michigan, the Tiger stadiumand the Silverdome stadium in Michigan, and theBeaverValleyPower Station in Pennsylvania.Burns contends the evidence shows that certainemployees included in the units were not in factguards. During the course of the hearing,Burns at-tempted to introduce additional evidenceof a simi-larnature-that UPGWA included certain nonguards in contract security units at the KennedySpace Center and at plants in Michigan, and Indi-ana.The hearing officer ruled that sufficient evidencewas already in the record and refused to permit theintroduction of additional evidence.Burns made anoffer of proof on the record and later filed exten-sivewritten offers of proof.We agree with thehearing officer, and find that additional evidencewould be cumulative. Also, as we find below, theevidence is not sufficiently probative to show thatUPGWA is not certifiable under Section 9(b)(3).5.On 13 June 1983 Burns filed a motion toreopen the record to admit newly discovered evi-dence,which Burns contends further shows thatUPGWA is not certifiable, because it admits non-guards to membership. The evidence is an obituaryin the UPGWA's newsletter. It states that prior tohis retirement in October 1982, Pat Rengers was afinal checker at the Louisville, Kentucky FordMotor Company plant. Burns contends that the jobis a nonguard job. The motion is denied.6.The parties stipulated that UPGWA is a labororganization,Burnscontends,however,thatUPGWA is not certifiable because it is affiliatedwith organizations that admit nonguards to mem-bership and because it admits nonguards to mem-bership.Burnshas furnished no evidence on thefirstcontention and, as found above, the hearingofficer properly quashed Burns' subpoenas seekingsuch information. For the following reasons, wefind that Burns has submitted no competent evi-dence supporting the second contention.Burns presented witnesses and, documentary evi-dence regarding employees who worked in guardunits,who were members of UPGWA, and who,according to Burns, were not statutory guards.Burns provides the security services and personnelat the Beaver Vally Power Station at Shipping- BURNS SECURITY SERVICES567sport,Pennsylvania.Of the approximately 200Burnsemployeesin the Beaver Valley unit, 14 arecentral alarm station/secondary alarm station oper-ators,allof whom are UPGWA members. Burnscontends they are not guards;UPGWA contendsthey are.In theDetroit,Michigan area,Burns provides se-curity services at several]FordMotor Companyplants,the Silverdome stadium,and the Tiger stadi-um. It has a collective-bargaining agreement withUPGWAcovering these employees;the agreementrequires employeesto join UPGWAafter 30 days.Burns contends that at the Ford plants 39 guard-unit employees are not statutory guards includinglocation leaders, console operators,receptionists,mail couriers,mailroom attendants, a carpool at-tendant, a print room attendant,and a finishedproduct checker.Burns introduced testimony bymanagement officials that it asserts shows the vari-ous categories of employees are not guards;UPGWA introducedtestimony by union officialsthat it asserts shows the various categories areguards. Burns contends the dispatchers at the Tigerstadium and the Silverdome stadium are not statu-toryguards.Burnsalsocontendsthattheclerk/timekeeper at the Tiger stadium is not aguard.A review ofthe evidence presented shows that,at most,Burns has raised close factual questions re-garding the guard status of these employees. If, asasserted by Burns,the employees are not statutoryguards, they at least perform some guard-likeduties. The evidence presented by Burns raises bor-derline cases.The central alarm station secondary alarm sta-tion operators at Beaver Valley principally monitorclosed-circuit television screens covering varioussensitive areas of the siteincluding fence lines,doors,and gates.They also monitor intrusionalarms.,The operators do not patrol the site and donot interchange with watchmen,access controllers,or response teams.The alarm stations are central tothe power station's security;they are requiredunder Nuclear Regulatory Commission regulations.In a very real sense the alarm station operatorsserve as,the eyes and the ears of the security force.Burns introduced evidence that at the Fordplants the location leaders,either site or shift lead-ers, are responsible for acting as liaisons betweenBurns and Ford.UPGWA introduced evidencesupportingits contention that they all perform unitwork.Bums introduced evidence that there are severalconsole operators at various Ford plants, that theymonitor alarm equipment,and that in some casestheydispatch'guards to answer alarms. The con-sole operators' duties vary somewhat from plant toplant depending on the type and location of moni-toring equipment.UPGWA introduced evidencethat at least some operators also perform patrolduties. The console operators work on site.Burns introduced evidence that there are severalreceptionists/telephone operators at various Fordplants.Apparently, at one plant the two or threereceptionists are also console operators. Althoughtheir duties vary somewhat from plant to plant, thereceptionists, according to Burns, are responsiblefor answering phones and transferring calls, hand-ing out passes to visitors, and asking visitors to signa logbook. UPGWA introduced evidence that thereceptionists control access to the offices, inspectpackages, and report rule violations.Burns introduced evidence that there -are threemail couriers at two Ford plants and three mail-room attendants at three other Ford plants. Ac-cording toBurns,these employees are responsiblesolely for various mail-related' functions such assorting and delivering mail and transporting mail toand from Ford plants. UPGWA introduced evi-dence that the couriers and attendants were uni-formed and were responsible for handling and de-livering computer tapes and printouts and mail in-cluding some marked "addressee only." UPGWAalso introduced testimony that the mailroom at-tendants substitute for receptionists.Burns introduced testimony that one Ford planthas a printroom attendant who is responsible formaking copies of Ford papers and for helping themailroom attendant. UPGWA introduced evidencethat the printroom attendant is uniformed, controlsaccess to the printroom, and is responsible for han-dling sensitive and confidential materials. The at-tendant is also responsible for following scrap andtrash trucks to see that the materials reach theirproper destinations.Burns introduced evidence that a carpool atten-dent works at a Ford plant, where he maintainsand cleans cars, sees to the repairs of cars, andtakes care of incidental paperwork. There is a con-flictoverwhether the attendant is uniformed.UPGWA introduced evidence that the attendantenforces Ford's rules over the use of pool cars,controls the release and return of the cars, andkeeps the car keys in a locked area.Burns introduced evidence that at one Fordplant there is one finished product checker who isresponsible for comparing invoice serial numberswith the serial numbers on tractors and for makingsure that proper accessories have been installed.UPGWA introduced evidence that there are twofinished product checkers at the plant-one forrailroad shipping and one for truck shipping. The 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDcheckers are also responsible for inspecting thetractors to make sure that there are no concealedextra parts and for general security surveillance ofthe shipping area.Burns introduced evidence that at both the Sil-verdome and Tiger stadiums it employs dispatcherswho are responsible for monitoring telephone andradio communications and for dispatching guardsto various locations. UPGWA introduced testimo-ny that the dispatchers are uniformed and work onsite.UPGWA contends the positions must bemanned for Burns to fulfill its mission.In addition,UPGWA contends that, until recently, the Silver-dome dispatchers also worked as special eventsguards.Burnsintroduced evidence that at the Tiger sta-dium it employs a clerk/timekeeper who answerstelephone calls, completes payroll sheets, and issuesbadges to Burns employees. UPGWA introducedtestimony that the timekeeper receives calls for as-sistance and is subject to assignment to other loca-tions as a guard.'In addition, the record shows thatby the close of the hearing the position was nolonger held by a bargaining unit employee.Burns contends that the employees referred toabove are not guards, that UPGWA admits themtomembership, and therefore that UPGWA is notcertifiable under 9(b)(3).We do not agree.In enacting Section 9(b)(3) Congress intended togive guards as employees the full protection of theAct. Section 9(b) states:(b) The Board shall decide in each case wheth-er, in order to assure to employees the fullestfreedom in exercising the rights guaranteed bythisAct, the unit appropriate for the purposesof collectivebargaining. ..Provided,that theBoard shall not . . . (3) decide that any unit isappropriate for such purposes if it includes, to-gether with other employees, any individualemployed as a guard to enforce against em-ployees and other persons rules to protectproperty of the employer or to protect thesafety of persons on the employer's premises;but no labor organization shall be certified asthe representative of employees in a bargainingunit of guards if such organization admits tomembership, or is affiliated directly or indi-rectlywith an organization which admits tomembership, employees other than guards.The House of Representatives initially decided toexclude guards,as well as supervisors,as agents ofemployers.Instead,Section 9(b)(3) was ultimatelyenacted. Senator Taft stated in debate:22 2 LegHist1572 (LMRA 1947),By the provision of the House bill plantguardswere completely excluded from theWagnerAct.We compromised with theHouse by providing they should have the pro-tection of the Wagner Act, but in a separateunit from the workers in the plants. This iscertainly a change-although a minor one,nevertheless a reasonable one-and certainly itisa compromise with the extreme positiontaken by the House.Thus, within the constraints of the guard provisoto Section 9(b), guards are fully entitled to repre-sentatives of their own choosing and to join andform local and national labor organizations. Con-comitantly, a guard union is fully entitled to seekcertification as the representative of guard employ-ees and to include all guards in any appropriateunits.Although the proviso restricts guards in theirchoice of bargaining representative, Section 9(b)requires that within these restrictions we are toassure employees the fullest freedom in exercisingtheir rights.Accordingly, we find that the provisoto Section 9(b), when read in context, requires thatthe noncertifiability of a guard union must beshown by definitive evidence. Otherwise the rightsof guards to be represented by a union and ofguard unions to represent guards would be serious-lyundermined.We also find, for the reasonsbelow, that Burns has failed to make such a defini-tive showing.First,UPGWA seeks to represent only guards.Its constitution and bylaws state in article VI, sec-tion 2:All employees employed as guards, SecurityOfficers and Security Police Officers as de-fined in the Labor Management Relations Act,1947 (as amended), to enforce against employ-ees and other persons rules to protect theproperty of the private or public employer orto protect the safety of personson said em-ployers' premises shall be eligible for member-ship in this International union.UPGWA's contract covering Burns' employees intheMichigan area states that the employer recog-nizes the UPGWA as the representative of employ-ees "performing plant protection duties." In addi-tion, there is no showing that UPGWA representsany general or production and maintenance em-ployees or that it admits such employees to mem-bership.Further,thereisno showing thatUPGWA has continued to represent or admit tomembership any employee determined not to be aguard by agreement with an employer or throughan appropriate Board proceeding. BURNS SECURITY SERVICES569Second, the employees that Burns contends arenot guards all perform guard-related duties. Wheth-er they are or are not guards presents close factualquestions that can be answered only by carefullyexamining their duties.Whether, for example, mail-room attendants and couriers are guards willdepend largely on the extent to which they protectFord property. The distinction between guards andnonguards often presents close issues. InChanceVought Aircraft,110 NLRB 1342 (1954), for exam-ple, the Board found that dispatchers were guards,and inCaterpillarTractor,109NLRB 871 (1954),the Board found that dispatchers were not guards.InRepublic Aviation,106NLRB 91 (1953), theBoard found that receptionists who screened visi-tors, issued passes, and checked deliveries wereguards. Similarly,inThunderbird Hotel,144 NLRB84 (1963), the Board found that timekeepers whoprevented unauthorized entrance and made surepropertywas not improperly brought in or outwere guards. CompareFord Motor Co.,116 NLRB1995 (1956), where the Board found a receptionistwas not a guard.Third, to attempt to litigate borderline issues ofwhether Pennsylvania and Michigan employees areguards in a representation proceeding held in Con-necticut and involving Connecticut employees isdifficult and impracticable, if not impossible. Ob-taining reliable evidence in these circumstances issufficientlydifficult to raise questions about thetrustworthiness of any evidence presented.Fourth,UPGWA represents over 25,000 em-ployees-in over 1000 bargaining units serviced byover 160 locals. In an organization this size therewill be some closeissuesof guard status, and it isto be expected that some of the employees thatUPGWA believes to be guards are in fact not. Inview of the often close factual issues involved, it islikely that UPGWA may represent someone some-where who we would find in an appropriate pro-ceeding is not a guard. Whether employees areguards may not have been litigated because of in-advertence or the stipulation of the parties. Fur-ther, duties change over time and because of newtechnologies.Thus, to apply Section 9(b)(3) in astrictly literalsensewould require us to find that anational guard union such as UPGWA is not certi-fiable because it admits "close-call" nonguards tomembership. This is contrary to the clear intent ofCongress. It would either effectively prohibit largenational unions for guards or would require guardunions to so strictly police their membership to ex-clude employees whose, status presents close factualissuesthat numerous statutory guards would beprecluded from exercising the right to representa-tion'under the Act.Fifth, the issues raised by Burns do not presentthe type of conflict of interests that is the para-mount concern of Section 9(b)(3). Section 9(b)(3)was enacted by Congress' largely in response to theSupreme Court's decision inNLRB v. Jones &Laughlin Steel Corp.,331 U.S. 416 (1947), which re-versed the Sixth Circuit's decision. - Congress wasimpressed with the reasoning of the Sixth Circuit'sdecision.3The court stated inNLRB v. Jones &Laughlin Steel Corp.,154 F.2d 932, 935 (6th Cir.1946):In the case of industrial unrest and strikes onthe part of the production employees, the obli-gations of the plant guards to the municipalityand state would be incompatible with their ob-ligations to the Union which,.,since it repre-sents production employees, authorizes and di-rects the strike.In debate Senator Taft stated, "[A]s to plant guardswe provided that they could have the protection oftheWagner Act only if they had a union separateand apart from the union of general employees."4In the ' instant case, Burns has introduced evidenceonly on borderline cases. All the purported non-guards perform guard-related duties; none are gen-eral employees that would involve UPGWA in aconflict of interests in the event of a strike.For the foregoing reasons we find that UPGWAisa guard union that is certifiable under Section9(b)(3).The evidence submitted by Burns ,does notshow and is not sufficiently probative to show thatUPGWA is not certifiable.7.The UPGWA has petitioned for a unit of allBurns' statutory guards employed at the Connecti-cut Yankee Nuclear Power Station. The power sta-tion,which is located on a 500-acre site in HaddamNeck, Connecticut, is owned by the ConnecticutYankee Atomic Power Company. In early Novem-ber 1981 Burns was notified that it was the success-fulbidder for security services at ' 'ConnecticutYankee.When it took over from Interstate Securi-ty Services, it offered positions to all Interstate ser-geants and higher officers; they all accepted. Sincethe beginning of 1982, Burns has provided a securi-ty force of approximately 100 persons at the Con-necticut Yankee station.Connecticut Yankee, like other nuclear powerplants, is required to comply with the regulationsissued by the Nuclear Regulatory Commission, in-cluding extensive regulations on .plant security. Forexample, the regulations specify the location of$See Senator Taft's extended remarks 2 Leg Hist.1541 (LMRA1947)4 2 Leg Hist 1544 (LMRA 1947). 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDvital security equipment, that access must be strict-ly controlled, and that the plant have a safeguardcontingency plan to ensurecontinuoussecurity inthe event of an emergency or strike.Beginning in1976, Connecticut Yankee designed and installed asophisticated physical security system, including aperimeter protection system with multiple fencesand microwave and energy field detection equip-ment; a primary and a secondary access point withmetal detection devices, explosive detection de-vices, radiation detection devices, electronic pas-sage systems,and bullet-resistant components; anda sophisticated monitoring system andcommunica-tions system housed in the central alarm station andthe secondaryalarm station.Burns providessecuri-ty in accord with the site security plan approvedby the Nuclear Regulatory Commission.ConnecticutYankee Atomic Power Companyhas a small staffto oversee the plant's security pro-visions and to make sure Burns is complying withthe terms of the purchase order. ConnecticutYankee has a securitymanager,a security coordi-nator, and five security shift supervisors. One secu-rity supervisoris assignedto each shift to overseeday-to-day security. The security supervisors haveno direct contact with Burns' securityguards.The highest Burns official at the plant is thechief of security. The next highest is the captain.Both normally work during the day, Mondaythrough Friday.Burns hasthree lieutenants, onefor each shift Monday through Friday, and 20 to23 sergeants. Burns also employs approximately 60security officers,i.e.,guards,at the site. These em-ployees are,as statedby Burns in its brief, "indis-putably guards." In addition' to the security force,Burns employsa traininginstructor, a secretary,and a payroll clerk. The parties stipulated thatthese employees should be excluded from the unit.On occasion Burns has added a guard to patrol theparking lot, which is outside the secured area.Burns contends that the unit should be limited tonuclear security guards. Although at the time ofthe hearing the only guards Burns employed atConnecticut Yankee werenuclear guards,Burns onoccasion had had nonnuclear guards on the prem-ises.In any event, we do not distinguish for unitpurposes between nuclear guards and other guards.Wackenhut Corp.,224 NLRB 1142 (1976). Accord-ingly,we find that the appropriate unit consists ofallguards employed by Burns at the ConnecticutYankee power station.Burns andUPGWA agree that the security chiefand the captain are supervisors; they disagree aboutthe supervisory status of sergeants andlieutenants.For the reasons set forth below we find that ser-geants and lieutenants are supervisors.Burns has three lieutenants at the site-one pershiftMonday through Friday. They spend the bulkof their time in the lieutenants' office handling pa-perwork. Although they do not have the authorityto hire or fire employees, they do have the author-ity, and have exercised the authority, to suspendguards. The suspension of an employee is not nec-essarily or always subject to review. In its brief theUPGWA concedes that "the UPGWA finds thesupervisory responsibilities of lieutenants to be mar-ginal, at best." Based on their authority independ-ently to suspend guards, we find that lieutenantsare supervisors.Sergeants, like lieutenants, receive greater paythan security guards, wear uniforms distinguishablefrom those of guards, attend monthly managementmeetings, participate on the board for promotion ofguards, prepare written evaluations of guards, andmake recommendations for commendations forguards' outstanding work. Burns employs from 20to 23 sergeants at the Connecticut Yankee plant,with 5 to 7 assigned per shift, 7 days a week. Ser-geants rotate their days off. The sergeants' basicduties are to ensure that all procedures and assign-ments are carried out. During a shift, sergeantsrotate positions,which include central alarm sta-tion, secondary alarm station, primary access point,and field posts. The responsibilities at each positionvary.On weekends and other times when lieuten-ants are absent, sergeants act as shift supervisors ona rotational basis.The central alarm station and secondary alarmstation at Connecticut Yankee are staffed exclusive-ly by sergeants. The principal duty at both stationsis to monitor televisions and other alarms. The sec-ondary station serves as a backup and a check onthe central station. The sergeant at the central sta-tion, in the case of an alarm, will dispatch a guardto assess the problem. Depending on the guard'sreport, the sergeant will tell the guard to return tohis post or remain in position or will order a response team to the alarm location. The primaryaccess point guard is responsible for seeing that theduties of guards at that point and the alternateaccess point,are properly carried out. The guards'duties include escorting visitors, processing passesto the site, conducting pat downs, and inspectingvehicles.The sergeant filling the post of field su-pervisor issues weapons and radios to security per-sonnel, makes post checks to ensure that guards areproperly covering their stations, and leads responseteams.A sergeant acting as a shift lieutenant per-forms a lieutenant's duties 'and often is the highestofficer present.Although a shift lieutenant maysuspend a guard, his action, unlike a regular lieu- BURNS SECURITY SERVICEStenant's, is always subject to independent investiga-tion.In addition to the specialized duties above, allsergeants train, retrain,and evaluate probationaryguards.Sergeants also do routine retraining as re-quired by Burns'contract with Connecticut Yankeeand by the Nuclear Regulatory Commission. Onesergeant per shift,on a rotational basis,makes postassignments for guards on the shift.Although ser-geants do not have the authority to suspend em-ployees, they do have,and do exercise,the author-ity to give oral and written reprimands.If a guardis improperly performing his duties,a sergeant canremove the guard from his -post and require theguard to submit to retraining.A sergeant does notneed the approval of a lieutenant or higher man-agement to order retraining.Often thesergeantconducts the retraining before any higher officer isaware of the incident.If a guard refused retraining,the guard would not be allowed to work the postand ultimately would be suspended.Although aguard can,protest a retraining order,such ordersare not routinely reviewed.A retraining reprimandiswritten'up by the sergeant and is made part ofthe guard's personnel file.Sergeants also are involved in rating probation-ary guards.Significantly,because Burns had re-cently taken over the provision of security servicesat Connecticut Yankee,all guards were probation-ary.Two sergeants on the shift with the guardmeet with the lieutenant on the shift to reach a571consensus on the guards being evaluated.In one in-stance, the sergeants persuaded the lieutenant that aguard was salvageable,and the guard was put onanother shift.Moreover,Burns hasdecided thatsergeantswill similarly participatein the periodicevaluation of all guards.Based on the foregoing,we find thatsergeantsare supervisors.Although their authorityis limited,they do playsignificant roles in-evaluating and dis-ciplining guards.Their evaluations help determinewhether aguard,shouldbe retained;their disciplinecan' lead to a guard's discharge.Although the ap-proximately 2-to-1 ratioof guards to supervisorsseems,as arguedby UPGWA,disproportionate,the ratiois explained in partby the strictsecurityrequirements at a nuclearpower, plant. ConnecticutYankee'ssitesecurityplan includes sergeants aspart of thecontingencysecurityforcedunder Nu-clearRegulatoryCommission regulations unit em-ployees maynot be part of that force.IIn accordwith our decisionherein wefind thefollowingunit to beappropriate for the purposes ofcollectivebargainingwithin themeaning of Section9(b) of the Act:All guards employed by the Employer at theConnecticut Yankee NuclearPower Station inHaddam Neck, Connecticut,excluding allother employees,sergeants, lieutenants,and allother supervisors as defined in the Act.[Direction of, Election omitted frompublication.]